DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
 
Response to Amendment
Applicant’s submission filed on 2/25/2021 has been entered.  Claims 1, 4, 9, 25 remain pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/25/2021, with respect to the rejection(s) of claim(s) 1, 4, 9, 25 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mishra et al. (US 2018/0181603, hereinafter Mishra).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 is objected to because of the following informalities:  missing semicolon at the end of new claim limitation “determining a preset sharing condition… from the second terminal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 9, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 9, 25 are rejected because the new claim limitation “determining… that the preset sharing condition is met based on at least one of a current time of the first terminal or a current geographic location of the first terminal” contradicts the claim limitation “sharing… wherein the preset sharing condition is that the current time of the first terminal is… and the current geographic location of the first terminal is… location range”.  Examiner is treating both claim limitations as reciting “and” for the purposes of examination.
Furthermore, claim 4 recites the limitation "the specified generation time" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US 2018/0181603, hereinafter Mishra) in view of Pan et al. (US 2016/0149850, hereinafter Pan).

Regarding claim 1, Mishra teaches an information sharing method (a method in accordance with the disclosed architecture – Mishra ¶0165), comprising: 
determining, by a first terminal, a preset sharing condition, content, and a specified sharing user according to a sharing request from a second terminal (a query by the user [maps to sharing request from the second terminal; the specified sharing user is the user making the query/request] is submitted for processing… the search engine processes the query against the private index, and the compute node [maps to the first terminal] returns personal content as results to the search [maps to determining content from the sharing request] – Mishra ¶0043; the personal content retrieval can be controlled by taking in account other factors (criteria) that must be met before access is allowed [maps to preset sharing condition]… and/or the personal content is pushed to the user.  These factors include… the physical proximity of the user issuing the query [example of a preset sharing condition determined according to the sharing request], degrees of separation… between the content owner and query-issuing user, quality measure and relevance of content, confidence measure of content owner, etc. – Mishra ¶0051);
determining, by the first terminal, that the preset sharing condition is met based on at least one of a current time of the first terminal or a current geographic location of the first terminal (the physical proximity of the user includes determining the geographical location of the user relative to a business (or other entity of interest such as a park, restaurant, etc.) since it may be more beneficial to notify and/or entice the user to the business location if the user is relatively close to the business – Mishra ¶0052; the personal content may include data on mobile devices… and serve data for search, browse, and discovery to selected users in the content-owner’s pervasive network – Mishra ¶0048; the queries may be issued by the owner of the content or by other users in the pervasive network of the owner, which includes friends in the user’s social circle or other users – Mishra ¶0050; in this case, determining physical geographical proximity of the user relative to their content owner friend’s mobile device as access criteria is an example of the preset sharing condition being met based on the current geographic location of the second terminal relative to the first terminal, which reads on the “current geographic location of the first terminal” as claimed); and
sharing, by the first terminal responsive to determining that the preset sharing condition is met, the content with the specified sharing user (the compute node returns personal content as results to the search – Mishra ¶0043), wherein… and the current geographic location of the first terminal is a preset geographic location or within a preset geographic location range (the personal content retrieval can be controlled by taking in account other factors (criteria) that must be met before access is allowed… physical proximity of the user issuing the query – Mishra ¶0051).
While Mishra teaches wherein the preset sharing condition is that the current geographic location of the first terminal is a preset geographic location or within a preset geographic location range, Mishra does not teach wherein the preset sharing condition is also that the current time of the first terminal is a preset time or within a preset time range.
Pan, however, in the same field of endeavor, teaches intelligent scheduling of content sharing (Pan Abstract) where a social networking service allow members the opportunity to share and receive information, including uploading and sharing photos with other members (Pan ¶0023), where a determination module 202 receives a share request from a member of an online social networking service (Pan ¶0029), then the determination module 202 calculates an optimum sharing time for sharing the content item among the members in the member’s connection network, and the sharing module 206 causes the content item to be shared at the optimum sharing time (Pan ¶0030).  For example, the determination module 202 may determine that 4 pm is the time when more members in the member’s connection network are in active engagement, and thus determine that the optimum sharing time will be 4 pm (Pan ¶0031).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method taught by Mishra to comprise the preset time limitation as claimed, because it is combining prior art elements according to known methods to yield predictable results; Mishra and Pan teach each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, as Mishra ¶0200 teaches combining various features, and Pan ¶0030 teaches the feature of a preset sharing time that can be combined with Mishra, and each element in combination merely 

Regarding claim 4, Mishra and Pan teach wherein the sharing the specified content comprises: 
sending, by the first terminal, the content with the specified generation time (sensor systems can each employ a compute node to generate indexes of sensed content or data… stored at the system and/or obtained directly from the sensor in realtime, and then serve the index and relevant data/content back to the querying user – Mishra ¶0020; “realtime” content requires that the content have a specified generation time of “right now”) and the specified sharing user to a specified server when the preset sharing condition is met, so that the specified server sends the content with the specified generation time to the specified sharing user (FIG. 1 is a block diagram… of a social networking service such as the social network system 20… the application logic layer includes various application server modules 24… 24 are used to implement the functionality associated with various services and features of the social networking service – Pan ¶0020; the social networking service may include a photo sharing application that allows members to upload and share photos with other members – Pan ¶0023; the share request is a request to share the specific content item among the employee’s connections on a specific online social networking service – Pan ¶0029; implementing photo sharing by uploading photos using the application servers for a specific social networking service results in the content being sent via a specified server as claimed).
The reason to combine Mishra and Pan remains the same as for claim 1 above.



Regarding claim 25, the information sharing method comprises the same limitations as the information sharing method disclosed in claim 1, so the same rejection rationale is applicable.  Furthermore, Mishra teaches the method applied to a first terminal (computer 1702 – Mishra ¶0184) including a processor (microprocessing unit(s) 1704 – Mishra ¶0184) and a memory (system memory 1706 – Mishra ¶0184) that receives a sharing request from a second terminal (a query by the user [maps to sharing request from the second terminal; the specified sharing user is the user making the query/request] is submitted for processing… a search engine associated with the user personal content location [running on the first terminal] receives the query – Mishra ¶0043) where the current time of the first terminal is within a preset time range (various time periods (e.g., a 5 minute portion of the day… etc.) – Pan ¶0031) as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEON Y TSENG/Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441